Citation Nr: 1045474	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, California 
(RO).  

In his June 2009 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the Veteran indicated that he wished to have a hearing 
before a member of the Board in conjunction with his appeal.  In 
July 2009, he indicated that he wished to have both a Decision 
Review Officer (DRO) hearing and a Board hearing.  After his DRO 
hearing was conducted in December 2009, he indicated in a 
December 2009 statement that he no longer wished to have a Board 
hearing.  Accordingly, appellate adjudication may proceed.

In his June 2009 VA Form 9, the Veteran perfected an appeal with 
respect to the additional issues of entitlement to service 
connection for a right wrist condition, entitlement to service 
connection for tinnitus, and entitlement to greater than a 40 
percent rating for postoperative resection of the right radius 
head with osteoarthritis.  However, at his December 2009 DRO 
hearing, he withdrew the claim for increase with respect to his 
postoperative resection of the right radius head, and the claim 
for service connection for tinnitus.  Additionally, service 
connection for degenerative arthritis of the right wrist due to 
ulnar variance was granted in the September 2010 rating decision.  
Accordingly, these issues are no longer before the Board.

The Veteran has asserted, and submitted multiple records in 
support of his assertion, that his service-connected disabilities 
have resulted in unemployability.  These statements and records 
constitute an informal claim for entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, that issue is addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of a 
left shoulder injury or diagnosed disability.

2.  Left biceps tendonitis, subacromial bursitis, and mild 
acromioclavicular joint osteoarthritis are currently diagnosed.

3.  Resolving all doubt, the competent evidence shows a 
relationship between the Veteran's left shoulder condition and 
his service-connected postoperative resection of the right radius 
head with osteoarthritis.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder condition 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sufficient evidence is of record to grant the Veteran's claim of 
entitlement to service connection for a left shoulder condition.  
Accordingly, whether or not VA has met its duties of notice and 
assistance is of no consequence, as there is no prejudice to the 
Veteran.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not show evidence of a 
left shoulder injury or diagnosed disability, to include at the 
December 1971 service separation examination.  However, the 
Veteran does not claim that his left shoulder disability is 
related directly to service; he has asserted that his service-
connected postoperative resection of the right radius head with 
osteoarthritis has required him to overuse his left upper 
extremity, thus resulting in a left shoulder condition.  

A December 2006 private treatment record noted three recent 
incidents resulting in left shoulder pain: an early November 
event when the Veteran installed a ceiling fan in his attic; a 
late November incident when he fell off his stepstool while 
putting up Christmas lights; and an early December occasion when 
he was putting up his Christmas tree.  The Veteran noted a 
history of favoring the left arm secondary to the residuals of 
his right-arm surgery in the 1970s; left biceps tendonitis was 
diagnosed.  Private and VA outpatient treatment records dated 
from August 2007 through September 2010 note continuing treatment 
for the left biceps tendonitis, to include a steroid injection in 
July 2008, with an additional diagnosis of subacromial bursitis 
made in June 2008.  A September 2007 private x-ray of the left 
shoulder showed no fracture, dislocation or degenerative change; 
a May 2008 x-ray showed no fracture or dislocation, but did show 
mild acromioclavicular joint osteoarthritis.  An August 2008 VA 
magnetic resonant imaging test (MRI) showed partial tears of the 
rotator cuff muscles, but no full tear, and no indication for a 
labral tear. 

In a September 2007 statement, the Veteran's private physician 
noted the December 2006 injury and the Veteran's service-
connected right elbow disability, and concluded that it was with 
a reasonable degree of medical certainty that the Veteran was 
predisposed to having problems with his left upper extremity due 
to compensation for weakness in his right upper extremity.  

At the April 2009 VA examination, the VA examiner noted that 
rupture of the biceps can be a result of previous shoulder 
impingement syndrome, and is not necessarily as a result of 
direct trauma, although the trauma can aggravate it.  Noting that 
the Veteran had underlying rotator cuff tear as well as 
impingement syndrome before the December 2006 incident, she noted 
that left shoulder impingement symptoms can occur independently 
of an opposite-arm disability.  She also pointed out that when 
biceps rupture and biceps tendinitis occurs, a physician would 
ordinarily look at whether there was present or prior rotator 
cuff pathology.  Finally, the examiner mentioned that the 
Veteran's December 2006 left shoulder injury was long after 
military service completion and in my opinion was due to 
underlying rotator cuff pathology.  Therefore, it was her opinion 
that the Veteran's left shoulder condition was less likely than 
not as a result of his service-connected right upper extremity 
disability.  

The evidence of record does not suggest a clear conclusion as to 
the etiology of the Veteran's left shoulder condition.  Indeed, 
the record does not document left shoulder pain or symptoms prior 
to December 2006 when the above-noted injuries occurred.  This 
would tend to support the VA examiner's opinion that the December 
2006 left shoulder injury occurred separate and distinct from his 
service-connected right upper extremity disability.  However, lay 
assertions of symptomatology, and of lay events, are especially 
probative in the Veteran's situation, and the Board finds his 
statements to be particularly credible.  As he noted in the 
December 2006 private treatment record and in his October 2010 
statement, he has been forced to overuse his left shoulder and 
arm since the time of his inservice injury in April 1970, more 
than 40 years ago.  This was clearly compounded by his manual 
labor in the building materials industry for the last 38 years.  
He has also reported that he experienced left shoulder symptoms 
prior to December 2006; such lay evidence cannot be discarded 
merely because it is unaccompanied by contemporaneous medical 
evidence documenting his left shoulder symptomatology.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

While the VA examiner indicated that the actual December 2006 
injury, a biceps rupture, may have resulted from underlying 
rotator cuff pathology, the record does not reflect whether such 
underlying pathology, although not shown in the record, did not 
also result from such overuse.  However, the Veteran's private 
physician did indicate in his September 2007 letter that the 
Veteran was predisposed to having problems with his left upper 
extremity due to compensation for weakness in his right upper 
extremity.

Ultimately, the Veteran's lay statements are credible to show 
that since he sustained his right upper extremity injury in 
service, he has been compensating for this disability by 
overusing his left arm, particularly in the context of his work 
with building materials for 38 years, as noted in his October 
2010 statement.  There are two opinions of record, both of which 
the Board finds probative to the issue on appeal.  Therefore, at 
the very least, the evidence is in equipoise and any doubt is 
resolved in the Veteran's favor.  Accordingly, service connection 
for a left shoulder condition is warranted.


ORDER

Service connection for a left shoulder condition is granted, 
subject to the rules and payment of monetary benefits.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Veteran has alleged, to include in 
a January 2010 statement, that his service-connected disabilities 
make him unemployable; a June 2010 VA outpatient treatment record 
noted that the Veteran had been laid off from work.  The question 
of TDIU is thus raised by the record.  Id.  As no opinion is of 
record as to whether the Veteran's service-connected disabilities 
alone preclude him from gainful employment, remand is required so 
that one may obtained.  This is not a determination the Board may 
make on its own; it may not substitute its own judgment for that 
of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Accordingly, the issue of entitlement to TDIU is REMANDED for the 
following actions:

1.  Schedule the Veteran for an examination 
to determine whether his service-connected 
disabilities result in unemployability.  The 
claims file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  Following a review of the service 
and postservice medical records, the VA 
examiner must state an opinion as to whether 
the Veteran is unable to obtain or retain 
employment due solely to his service-
connected disorders, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  The opinion must be 
based on the review of the claims file, and 
the work and educational history survey 
findings, provided in the record, to include 
the multiple VA examination reports of 
record.  A complete rationale for any opinion 
expressed must be given.

2.  Notify the Veteran that it is his 
responsibility to report for the examination 
scheduled, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If 
the Veteran does not report for a scheduled 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to his last known address of record, and 
indicate whether any notice that was sent was 
returned as undeliverable.

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
adjudicate the issue of entitlement to TDIU 
per Rice v. Shinseki, 22 Vet. App. 447 
(2009), based on the entirety of the evidence 
of record.  If the TDIU benefit is denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, allowing 
an appropriate period of time for response.  
Thereafter, return the appeal to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	






This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


